Citation Nr: 1117401	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-22 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the Veteran's income is excessive for purposes of VA pension benefits.

(The issues of entitlement to service connection for a pulmonary disorder, a laryngectomy, glaucoma, alcoholism, a duodenal disorder, an intestinal disorder, a thyroid disorder, a kidney disorder, a cyst on the buttock, a shoulder scar, a cockroach bite, amoebic dysentery, lymphoma, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and an acquired psychiatric disorder will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active duty service from May 1970 to May 1973, to include service in Taiwan.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Newark, New Jersey VA Regional Office (RO).  In pertinent part, the September 2008 decision granted the Veteran non-service-connected pension effective February 15, 2008, and special monthly pension based on the need of aid and attendance effective February 15, 2008.  In an October 2008 letter the Veteran was notified that though he was entitled to special monthly pension benefits he could not be paid since income was excessive.  In a July 2009 letter the RO notified the Veteran that his income was still over the statutory limit. 

In January 2011, the Board remanded the issue on appeal in order to schedule the Veteran for a hearing before the Board.  However, in January 2011 the Veteran stated that he did not want a hearing and withdrew his request.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2011 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's annual family income exceeds the maximum annual pension rates for a veteran with a spouse and one dependent. 

3.  There is no evidence that his medical expenses are over five percent of the maximum allowable pension rate.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of  VA pension benefits. 38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (finding that the VCAA has no effect on an appeal that is limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely a matter of statutory and regulatory interpretation and resolution of the appeal is dependent on application of governing law and regulations to the facts shown.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Despite this, the record reflects that in a March 2008 letter, as well as in October 2008 and July 2009 notifications of the RO's determination of excessive income, the RO advised the Veteran how excessive income could affect his right to pension benefits.  The Veteran was also advised of how to establish entitlement to enhanced nonservice-connected disability pension benefits, what information and evidence he needed to submit, and what information and evidence VA would seek to obtain, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters provided him with VA Form 21-8416, Medical Expense Report, and advised him that medical expenses may help to reduce his countable income.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  Thus, even if there is some deficiency insofar as preliminary VA notice and development, such is inconsequential and, therefore, at most harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).


II.  Analysis

In September 2008, the RO granted the Veteran non-service-connected pension effective February 15, 2008, and special monthly pension based on the need of aid and attendance effective February 15, 2008.  However, the RO also informed the Veteran in October 2008 and in July 2009 that he was not entitled to receipt of pension benefits because his family income exceeded the maximum allowable limits for pension benefits.  The Veteran has acknowledged his income might be too great to qualify but has asserted that his medical bills are very high.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  Id. § 3.21.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  Id. § 3.273(a).  As the Veteran filed his claim in February 2008, the Board must calculate his family income for the 12-month annualization period after February 2008.  See id. §§ 3.271(a), 3.273(a).  The MAPRs for a Veteran with a spouse and one dependent were: (1) $24,022 on December 1, 2007 and (2) $25, 416 on December 1, 2008 (this is the income limit that was cited by the RO in its July 2009 decision). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Based on information at the date of his entitlement to nonservice-connected pension benefits, the Board finds that the Veteran's countable income is excessive for pension income limits.  As of February 15, 2008, the Veteran's reported annual income was $8,308 from Social Security Administration (SSA), and the Veteran's spouse was receiving annually $38,424 from retirement.  Therefore, the Veteran's combined income was $46, 732.  In July 2009 the RO determined that the Veteran's reported family income was actually $50,488; the Veteran's reported annual SSA benefits was $8,308, his son's annual SSA benefits was $1,320, and his wife's annual retirement was $40,860.  

Throughout the pendency of the appeal the Veteran and his wife have stated that they have extremely high medical expenses that they could not pay.  The Veteran has submitted medical bills since February 15, 2008; however, there is no evidence that his medical expenses are over five percent of the MAPR. In addition, the Veteran's spouse stated in a January 2011 Report of Contact that they realized that it was her income that disqualified them and that their current medical expenses were not enough to reduce it.  Therefore, the Board finds that the Veteran's medical expenses do not offset the above amounts and that his total countable family income exceeds the applicable MAPRs beginning December 1, 2007 ($24,022) and  beginning December 1, 2008 ($25, 416).

While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  Because his income has exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization period, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "'payment of money from the [Federal] Treasury must be authorized by a statute'" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990))).  Accordingly, the Board concludes that the criteria for entitlement to VA pension benefits have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for VA pension benefits must be denied.


ORDER

The Veteran's countable income is excessive for purposes of nonservice-connected VA pension benefits, and his appeal is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


